PER CURIAM.
Billy Martinez timely challenges the order summarily denying his untimely motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. The trial court denied relief without prejudice, concluding that the motion *566did not contain a sufficient oath. We affirm for different reasons: (1) the motion was filed more than two years after the Appellant’s conviction became final and did not raise any valid exceptions to the time requirements of Rule 8.850(b), and (2) the State’s “shotgun” notice of intent to seek enhanced penalties pursuant to section 775.084, Florida Statutes, did provide him adequate notice of the classification and penalty he would be subject to upon conviction. See Washington v. State, 895 So.2d 1141 (Fla. 4th DCA 2005). We therefore hold that Martinez is not entitled to the relief requested in his motion, and write to foreclose any further rule 3.850 motions which raise the issue of a “shotgun” notice or which otherwise fail to assert a timeliness exception.
FARMER, C.J., KLEIN and MAY, JJ., concur.